

116 HR 5506 IH: Hawaii Invasive Species Protection Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5506IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Case (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Farm Security and Rural Investment Act of 2002 by requiring preclearance quarantine
			 inspections for all movement to or from the State of Hawaii by either
			 domestic or international travel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hawaii Invasive Species Protection Act. 2.Requiring preclearance quarantine inspections for all movement to or from the state of HawaiiSection 10811 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8307 note) is amended to read as follows:
			
				10811.Preclearance quarantine inspections
 (a)Preclearance Inspections RequiredThe Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service, in cooperation with the Secretary of the Interior, the Secretary of Homeland Security, the Secretary of Commerce, the Secretary of the Treasury, the government of Hawaii, and each of their respective quarantine, natural resource, conservation, and law enforcement agencies and officers, as appropriate, shall conduct visual, x-ray, and canine preclearance quarantine inspections of persons, baggage, cargo, and any other articles destined for direct movement to or from the State of Hawaii by either domestic or international travel for high-risk invasive species and agricultural materials.
 (b)Inspection locationsThe domestic preclearance quarantine inspections required by subsection (a) shall be conducted prior to direct travel to or from the State of Hawaii at all—
 (1)departure and interline airports; (2)ports of departure; and
 (3)destination sectional center facilities of the United States Postal Service. (c)Invasive species and agricultural materialsThe Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service, shall in consultation with the government of Hawaii, develop a list of items subect to inspection for purposes of screening pursuant to subsection (a).
 (d)Publication in Federal RegisterNot later than 180 days after the date of the enactment of the Hawaii Invasive Species Protection Act, the Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service, in cooperation with the government of Hawaii, shall publish in the Federal Register the list developed pursuant to subsection (c).
 (e)Seizure and disposalHigh-risk invasive species and agricultural material discovered under subsection (a) may be seized and disposed of in accordance with section 10407 (7 U.S.C. 8306).
					.
 3.Preclearance quarantine inspections for plantsSection 421(b) of the Plant Protection Act (7 U.S.C. 7731(b)) is amended— (1)in paragraph (1), by striking or article subject to this title; and inserting (including high-risk invasive species and agricultural materials into the State of Hawaii in accordance with section 10811(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8307(c) note), or article subject to this title;;
 (2)in paragraph (2), by striking or article subject to this title; and inserting (including high-risk invasive species and agricultural materials into the State of Hawaii in accordance with section 10811(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8307(c) note), or article subject to this title;; and
 (3)in paragraph (3), by striking or article regulated under that section or is moving subject to that section; and inserting (including high-risk invasive species and agricultural materials into the State of Hawaii in accordance with section 10811(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8307(c) note), or article regulated under that section or is moving subject to that section;.
 4.Collection of fees for inspection servicesSection 2509 of the Food, Agricultural, Conservation and Trade Act of 1990 (21 U.S.C. 136a(a)) is amended—
 (1)in subsection (a)(1)(A), by inserting including the cost of such services provided in connection with the arrival in Hawaii, with respect to screening for high-risk invasive species under section 10811 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8307 note), after port in the customs territory of the United States,; and
 (2)in subsection (c)(1), by inserting before the period at the end the following: , including with respect to screening conducted in connection with respect to the import, entry, and exportation to or from Hawaii of high-risk invasive species under section 10811 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8307 note).
 5.Fees for inspection of plants for exporting or transitingSection 102(f) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 7759(f)) is amended by adding at the end the following new paragraph:
			
 (3)The Secretary of Agriculture shall prescribe and collect user fees sufficient to cover the full cost of preclearance quarantine inspections conducted under section 10811 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8307 note)..
		